DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 8 August 2022 has been entered. Claim(s) 1-31 is/are pending in this application and examined herein. Claim(s) 6, 30, and 31 are amended. 
The rejection under 35 USC 112 (b) to claim 6 as ambiguous is withdrawn in view of the amendments to claim 6.
The rejection under 35 USC 112 (d) to claim 11 as failing to further limit the subject matter of its parent claim is withdrawn in view of the amendments to claim 11.

Drawings
The drawings were received on 8 August 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Soderstrom (US 20130228524 A).
Claim 3 remains rejected as set forth in the Office Action dated 8 February 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2,4,7, 12-14, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom.
Claims 1-2,4,7, 12-14, and 26 remain rejected as set forth in the Office Action dated 8 February 2022. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 1 above, and further in view of Harris et al (AU 2015203224 A1), hereinafter Harris.
Claims 5-6 remain rejected as set forth in the Office Action dated 8 February 2022. The Examiner notes that while claim(s) 6 was/were amended for form to address a rejection under 35 USC 112(b), the previously presented grounds of rejection teaches all of the limitations of the amended claims as the substance of the claim is unchanged.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 1 above, and further in view of Murai et al (JP H01268704 A, machine translation), hereinafter Murai.
Claims 8-9 remain rejected as set forth in the Office Action dated 8 February 2022. 
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom in view of Murai as applied to claim 8 above, and further in view of Navarro et al (US 20150060737 A1), hereinafter Navarro, and Sigma Aldrich Poly(styrenesulfonic acid sodium salt) SDS, hereinafter Sigma Aldrich.
Claims 10-11 remain rejected as set forth in the Office Action dated 8 February 2022. 
Claims 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 12 above, and further in view of Botha et al (US 20170335429 A1), hereinafter Botha.
Claims 15-16 and 19-20 remain rejected as set forth in the Office Action dated 8 February 2022. 
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 12 above, and further in view of Nagaraj (US 20100021370 A1), hereinafter Nagaraj.
Claims 17-18 remain rejected as set forth in the Office Action dated 8 February 2022. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 12 above, and further in view of Goia et al (US 8084140 B2), hereinafter Goia.
Claim 21 remains rejected as set forth in the Office Action dated 8 February 2022. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 12 above, and further in view of Myerson (US 5208004 A), hereinafter Myerson.
Claim 22 remains rejected as set forth in the Office Action dated 8 February 2022. 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom further in view of Murai, Navarro, and Sigma Aldrich.
Claim 23 remains rejected as set forth in the Office Action dated 8 February 2022. 
Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 1 above, and further in view of Waller et al (US 20180112291 A1), hereinafter Waller.
Claims 24-25 remain rejected as set forth in the Office Action dated 8 February 2022. 
Claims 27-28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom as applied to claim 1 above, and further in view of Manfroy et al (US 3719748 A), hereinafter Manfroy.
Claims 27-28 remain rejected as set forth in the Office Action dated 8 February 2022. 
Regarding claim 30, Soderstrom teaches entrained organic can be rapidly separated from the crud (to reduce or prevent organic solution entrainment in the aqueous metal ion solution compared to the same method without addition of the water-soluble or water-soluble polymer; [0054]), but does not teach wherein the an effective amount of the water-soluble or water-dispersible polymer comprising pendant sulfonic acid or sulfonate salt groups is added to the aqueous metal ion solution, the organic solution, or to both the aqueous metal ion solution and the organic solution. 
Manfroy teaches a method for clarifying titanium sulphate solutions (Title), more specifically for clarifying a “black liquor" obtained in the acid leaching of titaniferous ores and titanium slag feed (Col. 1 lines 4-6) where a water-soluble cationic polymer flocculant is added (Col. 1 lines 18-19). Manfroy further teaches in practice small amounts of polymer of 5-10 mg/L can be added to the sludge during elutriation to provide an almost solid free supernatant liquid (Col. 5 lines 31-34). As the instant application defines the “effective amount of water-soluble or water-dispersible polymer having pendant sulfonic acid or sulfonate salt groups” is 0.01 to 1,000 milligrams per liter (mg/L) of aqueous metal ion solution, Manfroy reads on adding an effective amount of the water-soluble or water-dispersible polymer. The Examiner notes that Manfroy is silent to wherein the “black liquor” is aqueous, but it would be understood by one of ordinary skill that an acidic leaching liquor suitable for use with a water-soluble polymer would inherently represent an aqueous solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used 5-10 milligrams of water-soluble or water-dispersible polymer per liter of the aqueous metal ion solution of the Soderstrom to provide an almost solid free supernatant liquid as taught by Manfroy.
Regarding claim 31, Soderstrom teaches mixing a destabilizing amount of a water-soluble or water-swellable polymeric aggregating agent with a solid-stabilized emulsion, thereby separating the emulsion into its aqueous, organic, and solid components (to reduce or prevent solid-stabilized emulsion formation compared to the same method without addition of the water-soluble or water-dispersible polymer is added; [0011]), but does not teach wherein the effective amount of water-soluble or water-dispersible polymer added to the aqueous metal ion solution, the organic solution, or to both the aqueous metal ion solution and the organic solution, is 0.05 to 100 milligrams per liter (mg/L) of aqueous metal ion solution.
Manfroy teaches a method for clarifying titanium sulphate solutions (Title), more specifically for clarifying a “black liquor" obtained in the acid leaching of titaniferous ores and titanium slag feed (Col. 1 lines 4-6) where a water-soluble cationic polymer flocculant is added (Col. 1 lines 18-19). Manfroy further teaches in practice small amounts of polymer of 5-10 mg/L can be added to the sludge during elutriation to provide an almost solid free supernatant liquid (Col. 5 lines 31-34). The Examiner notes that Manfroy is silent to wherein the “black liquor” is aqueous, but it would be understood by one of ordinary skill that an acidic leaching liquor suitable for use with a water-soluble polymer would inherently represent an aqueous solution, reading on wherein the effective amount of water-soluble or water-dispersible polymer added to the aqueous metal ion solution, the organic solution, or to both the aqueous metal ion solution and the organic solution, is 0.05 to 100 milligrams per liter (mg/L) of aqueous metal ion solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used 5-10 milligrams of water-soluble or water-dispersible polymer per liter of the aqueous metal ion solution of the Soderstrom to provide an almost solid free supernatant liquid as taught by Manfroy. 
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soderstrom in view of Manfroy as applied to claim 28 above, and further in view of Rojas et al (US 20070292325 A1), hereinafter Rojas.
Claims 29 remains rejected as set forth in the Office Action dated 8 February 2022. 

Response to Arguments
Applicant's arguments filed 8 August 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that claim 3 should be considered an “in vivo” process where polymeric agent is added to the hydromet process stream prior to the formation of any solid-stabilized emulsion, the Examiner notes while such may be true in Applicant’s claimed invention, claim 3 does not disclose formation of a solid-stabilized emulsion, and only requires that polymeric agent is added simultaneously or after mixing of the aqueous metal ion solution and organic solution, which is taught by Soderstrom. 
Regarding Applicant’s argument that Soderstrom would not render obvious the instantly claimed process where polymeric agent mitigates crud formation, the Examiner respectfully disagrees. Soderstrom teaches using polymeric agent to separate aqueous, organic, and solid components of an emulsion [0011]. While Soderstrom teaches adding polymeric agent only after formation of an emulsion, the Examiner notes that one of ordinary skill would not expect the mechanism/chemistry of the polymeric agent separating emulsion components to differ depending on whether the agent is introduced before or after formation of the emulsion; 
Instead one of ordinary skill would expect that adding polymeric agent before formation of an emulsion would simply disperse emulsion as it forms rather than work by a different method or mechanism, and the result would be expected. As a result, Soderstrom is obvious over the claims, see MPEP § 2144 (IV) C.
Regarding Applicant’s argument that the combination of Harris and Soderstrom is improper, the Examiner respectfully disagrees. The Examiner notes one of ordinary skill would be aware of both references as they both belong to the field of hydrometallurgy (as noted by Applicant). As Soderstrom is silent to the fate of the aqueous solution left after separation of the aqueous and organic phases, and teaches recycling of organic solution in the process [0015], one of ordinary skill would be motivated to determine a suitable method of disposing of or reusing the aqueous solution. As Harris teaches recycling aqueous raffinate from which metal has been extracted using an organic solution containing a metal extraction reagent (analogous to the aqueous solution left after separation from organic phase in Soderstrom) and reusing it to leach metal, and as Soderstrom teaches the use of aqueous leach liquors to leach metal and produce the metal-ion aqueous leach liquor it would have been obvious to reuse the leftover aqueous solution of Soderstrom for the same purpose. The Examiner notes that while Soderstrom does not identify the unknown fate of the leftover aqueous solution as a deficiency, the Examiner notes the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. See MPEP 2144 (I). In the instant case, one of ordinary skill would find obvious benefits to recycling what would otherwise be a waste stream to leach more metal as taught by Harris (ex. reducing reagent/disposal costs, less environmental pollution).
In response to applicant's argument that Murai is nonanalogous art, it has been held that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See MPEP 2114.01(a) I, Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In this case, Murai and Soderstrom both relate to sulfonic styrene dispersing polymers
Regarding Applicant’s argument that Murai teaches using a dispersing agent in a process for emulsion polymerization, and therefore teaches against Soderstrom, the Examiner respectfully disagrees. The Examiner notes that Murai uses different reagents, using the dispersant to create micelles of a monomer within aqueous solution (i.e. groups of nonpolar monomers separated from polar aqueous solution) (Murai : [0001]), and while an emulsion may form in Murai, Soderstrom already establishes that styrene sulfonic acid comprising polymer is suitable as a polymeric aggregating agent which separates aqueous, organic, and solid phase components (Soderstrom: Abstract, [0039]). However, as Murai still identifies benefits of solubility and easy absorption by emulsion particles, a styrene sulfonic acid dispersant with degree of sulfonation of 45-75 mol% would still be advantageous in Soderstrom, and would have a reasonable expectation of success as Soderstrom does not limit the degree of sulfonation of its styrene sulfonic acid in any way, therefore open to any degree of sulfonation.
In response to applicant's argument that the examiner's conclusion of obviousness regarding Botha in view of Soderstrom is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, as noted at b. above, Soderstrom properly teaches the addition of a polymer aggregating agent (i.e. a flocculant), prior to mixing of aqueous and organic phases, and one of ordinary skill would recognize the purpose of a flocculant to disperse solids in solutions. Further, as Soderstrom teaches using polymer containing AMPS and AMD, but does not teach the ratio between the two, one of ordinary skill would look to the art to find a suitable ratio of the two reagents to use that works as a flocculant/aggregating agent, and would be motivated to use the ratio of Botha as a result, regardless any other teachings in Botha that aren’t relied upon by the rejection.
In response to applicant's argument that Nagaraj is nonanalogous art, it has been held that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See MPEP 2114.01(a) I, Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In this case, Soderstrom and Nagaraj are both drawn to hydrometallurgical processes including an AMPS/styrene reagent. Soderstrom teaches the polymeric aggregating agent includes AMPS and styrene, but does not teach the ratio between the reagents. As Nagaraj teaches a phase modifier (which can be a dispersant [0007]) comprising AMPS and styrene and a ratio of the AMPS and styrene, one of ordinary skill would look to Nagaraj and use the workable ratio of the reagents disclosed.
In response to applicant's argument that Goia is nonanalogous art/reliant on hindsight reasoning, Soderstrom and Goia are both drawn to hydrometallurgical processes including sulfonic dispersants. Soderstrom teaches a sulfonic acid polymeric aggregating agent that is used to separate organic and aqueous phases, while Goia teaches naphthalene sulfonic-formaldehyde copolymers (a type of sulfonic acid polymer), and that they are advantageous as they are effective at preventing agglomeration of particles, and therefore teaches an advantage of combining the art not derived from hindsight of the instant application.
In response to applicant's argument that Myerson is nonanalogous art/reliant on hindsight reasoning, Soderstrom and Myerson are both drawn to hydrometallurgical processes involving polymeric dispersants. Soderstrom teaches a sulfonic acid polymeric aggregating agent that is used to separate organic and aqueous phases, while Myerson teaches lignosulfonate polymer to be an effective dispersing agent/aggregating agent, and therefore teaches an advantage of combining the art not derived from hindsight of the instant application.
In response to applicant's argument that the entirety of Waller has not been considered, the Examiner respectfully disagrees. Soderstrom teaches a process involving mixing of organic and aqueous phases and subsequent separation, and Waller teaches mixing organic and aqueous phases in aqueous continuity and that doing so hastens the separation of aqueous and organic phases, which is desired by Soderstrom. As aqueous continuity (i.e. with water as the main phase with entrained organic particles) is understood by one of ordinary skill to be achieved by adjusting the ratio of organic and aqueous phase rather than by any special conditioning or reagent of Waller, the rejection is proper.
Regarding Applicant’s argument that Manfroy teaches the use of different polymers, and therefore would not achieve the elements of the invention in the manner recited by the claims. Soderstrom teaches a sulfonic acid polymeric aggregating agent that is used to separate organic and aqueous phases, but is silent to the amount that should be used relative to the amount of aqueous metal solution, while Manfroy teaches clarifying an aqueous metal solution using 5-10 mg of polymer flocculant (analogous to a polymeric aggregating agent) per liter of solution, Manfroy teaching a suitable amount of reagent to use, and therefore teaching an advantage of combining the art not derived from hindsight of the instant application.
Regarding Applicant’s argument that as Rojas forsakes the use of clay and as Soderstrom teaches use of clay, the references may not be combined, the Examiner respectfully disagrees. Rojas is relied upon to teach that the degree of emulsion formation can be measured by the depth of the emulsion layer, indicating when to add reagents, not any aspect of the reagents of Rojas themselves.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733